Citation Nr: 0329776	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  01-06 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for 
bilateral below knee varicose veins, currently rated as 60 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied a rating in excess of 60 percent for bilateral 
varicose veins, and denied entitlement to a TDIU.

In a May 2001 statement, the veteran asserted that his 
service-connected varicose veins had caused him to have a 
psychiatric disorder, described as major depression.  A 
previous claim for direct or secondary service connection of 
a psychiatric disorder was denied in a May 1995 rating 
decision, and the veteran did not perfect an appeal from that 
decision.  Thus, the veteran's renewed assertion that his 
psychiatric disorder is attributable to his service-connected 
varicose veins constitutes a request to reopen a claim for 
direct or secondary service connection for a psychiatric 
disorder.  The issue is referred to the RO for appropriate 
action.

This case was before the Board in June 2002.  At that time 
the Board denied the veteran's claims, and the appellant 
appealed to United States Court of Appeals for Veterans 
Claims (hereinafter, "Court").  The Board's decision was 
vacated and remanded for reconsideration of the veteran's 
claims taking the Joint Motion for Remand into account.   


REMAND

A request has been advanced for a more current examination of 
the veteran's service connected bilateral below knee varicose 
veins and the effect of that disability vis-à-vis the 
veteran's employability.  The Board is of the opinion that a 
more current examination would be helpful in light of the 
fact that the otherwise most current examination preceded the 
veteran's disability retirement.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2003). 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions of 
Quartucccio v. Principi, 16 Vet. App. 183 
(2002, the recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
the Joint Motion for Remand, a copy of 
which is contained in the claims file, 
and any other applicable legal precedent. 

2.  The veteran should be afforded an 
appropriate VA examination of the 
veteran's service connected varicose 
veins.  The examiner must offer an 
opinion as to whether it is at least as 
likely as not that the veteran is unable 
to obtain and maintain substantially 
gainful employment solely as a result of 
his service- connected disabilities, 
without regard to his age or any 
nonservice-connected disorders.  The 
examination report must include a 
complete rationale for all opinions and 
conclusions expressed. 

3.  The RO should then review the record 
of evidence and argument received since 
the last rating, to include any newly 
obtained evidence.  If the determination 
remains unfavorable to the veteran, the    
RO should furnish him, and his 
representative, with a supplemental 
statement of the case.  Thereafter, the 
veteran and his representative should be 
given the opportunity to respond.  The 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order, following appropriate 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




